Fourth Court of Appeals
                               San Antonio, Texas
                                    October 12, 2022

                                  No. 04-21-00300-CV

          IN THE MATTER OF THE ESTATE OF Van L. CRAPPS, Deceased

                   From the County Court at Law, Medina County, Texas
                                  Trial Court No. 9498
                        Honorable Mark Cashion, Judge Presiding

                                        ORDER

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Costs of court for this appeal are taxed against Van Kevin
Christensen.

      It is so ORDERED on October 12, 2022.


                                            _____________________________
                                            Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2022.

                                            _____________________________
                                            Michael A. Cruz, Clerk of Court